El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
El apelante Víctor P. Martínez fné acusado ante la Corte de Distrito de San Jnan, Sección Segunda, del delito de falsa representación e impostura en grado de tentativa y repeti-das veces alegó en diversas ocasiones a la corte que care-cía de jurisdicción para juzgarle siendo siempre negada su petición, de qne dejara de conocer en el asunto. Dictada sen-tencia condenatoria alega ahora ante nosotros, entre otros *623motivos, para que revoquemos la sentencia por él apelada, la falta de jurisdicción de la corte inferior, por lo que exa-minaremos en primer término esta cuestión ya que si tiene razón en este extremo habrá sido nulo todo cuanto se haya actuado en la corte inferior.
Se imputó al apelante en la acusación que voluntaria y maliciosamente, con intención de defraudar a don Eduardo Méndez la cantidad de cinco mil pesos, con fecha 12 de agosto de 1917 endosó a la orden de “The American Colonial Bank de San Juan, dentro del distrito judicial de San Juan, para que esa institución lo cobrara y' acreditara al acusado en cuenta corriente un cheque expedido en Aguadilla por don Eduardo Méndez con fecha 22 de junio de 1914 a favor del acusado y contra el Banco Comercial de Puerto Rico, sucursal ■de Aguadilla, por la cantidad de cinco mil pesos cuyo cheque endosó el acusado como válido y exigible, a sabiendas de ■que no lo era por haberle sido satisfecha la cantidad para •cuyo pago fué expedido por medio de una carta orden del Banco Comercial de Puerto Rico, sucursal de Aguadilla, li-brada con posterioridad pero en la misma fecha de la expe-dición de dicho cheque y que en virtud de esas falsas y frau-dulentas simulaciones el acusado obtuvo que el American Colonial Bank procediese a cobrar dicho cheque de la sucur-sal en Aguadilla del Banco Comercial de Puerto Rico, depo-sitario de los fondos de don Eduardo Méndez, no habién-dose realizado el cobro porque este banco notificó al librador del cheque, quien protestó contra la validez y exigibilidad del mismo.
De la prueba resulta que el apelante es vecino del pueblo de San Sebastián, que dicho cheque lo envió por correo con una carta dirigida al American Colonial Bank y que don Eduardo Méndez es vecino de Aguadilla.
La regla para determinar la jurisdicción para conocer de Tin delito de falsa representación e impostura en grado de tentativa es la misma que la que se aplicaría en caso de que *624el delito hubiera sido consumado; y como la única interven-ción que se atribuye al American Colonial Bank, residente en el distrito de San Juan, es la de haber tratado de cobrar en Aguadilla, residencia de don Eduardo Méndez, el cheque que como válido y exigible le envió por correo el apelante, no tuvo jurisdicción la Corte de Distrito de San Juan, para conocer de los hechos perseguidos en la acusación ya que ni las falsas simulaciones ni el cobro del cheque tuvieron lugar dentro de su demarcación judicial, y el solo acto realizado por el banco, residente en su jurisdicción como agente del apelante no le confiere jurisdicción para conocer del delito perseguido.
La sentencia apelada debe ser revocada.

Revocada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Plernández y Aso-ciados Wolf, del Toro y Hutchison.